ORDER

PER CURIAM:
Christopher Artis Jr. appeals his conviction of possession of a controlled substance with intent to distribute, section 195.211, RSMo Cum.Supp.2013, and sixteen-year sentence. In his two points on appeal, he contends that the trial court plainly erred in (1) failing to strike a portion of the prosecutor’s closing argument and admonish the jury to disregard it, and (2) admitting testimony that laboratory examination showed the substance seized to be .marijuana. Because a published opinion would *743have no precedential value, a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 30.25(b).